Citation Nr: 0512207	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left lung 
condition.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1973 to May 
1974 and from October 1975 October 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).

The claim for service connection for a left lung condition is 
being REMANDED to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if any action is 
required on his part concerning this claim.  The Board, 
however, will decide his other claim for service connection 
for hypertension.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for hypertension.

2.  There is no clinical evidence or opinion of record 
indicating the veteran's current hypertension is attributable 
to his military service or that he had hypertension to a 
compensable degree within one year after his discharge 
from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in August 2002, prior to the 
October 2002 rating decision being appealed.



Regarding VA's duty to assist the veteran with his claim for 
hypertension, the discussions in the October 2002 rating 
decision being appealed, the October 2003 statement of the 
case (SOC), and several letters - besides the August 2002 
letter already mentioned, informed him of the information and 
evidence needed to substantiate his claim, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's 
decisions, SOC, and various letters informed him of:  why the 
evidence on file was insufficient to support his position; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The August 2002 VCAA 
letter, especially, specifically informed him of what he 
should do in support of his claim, including perhaps having a 
hearing, where to send the evidence, and what he should do if 
he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So he was, in essence, 
informed to submit everything relevant he had regarding his 
claim.  

The RO also obtained records from the service department and 
VA, and the veteran was provided a VA examination that 
included an opinion regarding whether his hypertension is 
related to his military service.  There is no evidence 
missing from the record that must be part of it for him to 
prevail on this claim.  VAOPGCPREC 7-2004.

The content of the VCAA notice, therefore, substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 



The veteran's service medical records reveal that, in January 
1982, he reported to have his blood pressure checked.  His 
blood pressure was 120/84, sitting, 130/80, lying and 140/90, 
standing.  He indicated he had a family history of 
hypertension.  The assessment was "fine," and he was 
returned to normal duty, and was to have his blood pressure 
rechecked the next day.  The next day, his blood pressure was 
118/88, sitting, 100/80, standing, and 118/80, lying.  He was 
advised to continue to have his blood pressure checked and 
was returned to duty.  On a report of medical history on 
discharge in September 1983, he noted that he had high blood 
pressure.  It was indicated that he was treated for high 
blood pressure in 1982 with a low-salt diet, and that the 
condition had no complications and no sequelae (NCNS).  
Discharge examination of the cardiovascular system was 
normal, and his blood pressure was 122/78.  

VA medical records indicate the veteran's blood pressure was 
129/70 and 141/74 in August 1998, and 150/86 and 151/90 in 
March 1999.

A VA examination was conducted in September 2003.  The 
examiner confirmed he reviewed the claims file for the 
veteran's pertinent medical history.  His blood pressure 
readings were 184/110, 182/108, and 170/106.  The remainder 
of the cardiovascular examination and electrocardiogram (EKG) 
was normal.  The pertinent diagnosis was hypertension, 
uncontrolled due to noncompliance with medical plan.  The 
examiner stated that it was less likely as not that the 
veteran's hypertension was related to his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Hypertension will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 C.F.R. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis or 
etiology, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The medical evidence of record fails to establish the 
veteran's hypertension was incurred during his active 
military service or was manifested to a compensable degree of 
at least 10 percent within one year of his separation from 
service.  And none of the clinical treatment records contains 
any medical opinion suggesting any sort of possible causal 
relationship or nexus between his current hypertension and 
his active military service generally.  Indeed, to the 
contrary, a VA medical opinion was obtained that concluded it 
was less likely than not the veteran's hypertension is 
related to his military service.  There is no medical opinion 
of record suggesting otherwise.  In this regard, the Board is 
mindful of the veteran's contentions during service that he 
had hypertension, however, his service medical records do not 
contain any diagnosis or treatment for this condition, 
besides the blood pressure checks noted above.  Even if, per 
chance, he had an isolated blood pressure reading during 
service that was elevated, however marginally, this still is 
not tantamount to concluding he actually had hypertension, 
i.e., a sustained elevated blood pressure.

The Board also notes the current statements of the veteran 
that he had hypertension in service.  However, the record 
does not show that he has the medical expertise that would 
render competent these statements.  His lay opinion, alone, 
cannot meet the burden imposed by 38 C.F.R. § 3.303 with 
respect to the relationship between events incurred during 
service and hypertension.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In addition, the Board observes the veteran's hypertension 
was not initially diagnosed until many years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  The initial diagnosis was 
well beyond the 
one-year presumptive period.

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for hypertension is denied.


REMAND

The RO, in an October 1999 decision, denied service 
connection for a left lung condition on the basis that the 
claim was not well grounded.  The veteran was notified of 
that decision, but he did not timely appeal.



As already alluded to, the VCAA was enacted on November 9, 
2000.  The VCAA eliminated the well-grounded requirement and 
modified the Secretary's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are retroactive).  
In October 2001, the veteran again requested service 
connection for a left lung condition.  And in an August 2002 
VCAA letter, the RO informed him that he had to submit new 
and material evidence to reopen his previously denied claim 
for service connection for a left lung condition.  However, 
the RO, in its October 2003 SOC, indicated he was entitled to 
a re-review of this previously denied claim, and denied the 
claim on the merits (i.e., based on a de novo review of the 
record).  He has not yet received the required VCAA 
notification regarding his claim for service connection for a 
left lung condition on the merits, and he must receive this 
VCAA notice before deciding this claim.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send the veteran another VCAA letter, 
but this time addressing his claim for 
service connection for a left lung 
condition on the full merits (i.e., de 
novo), as opposed to based on whether new 
and material evidence has been submitted 
to reopen this claim.  Obtain any 
additional evidence identified in 
response to this letter.  If evidence is 
cited and cannot be obtained, for 
whatever reason, notify the veteran in 
accordance with the VCAA.

2.  Then readjudicate the claim for 
service connection for a left lung 
condition on the merits, i.e., de novo, 
based on all of the evidence in the 
claims folder (c-file).  If benefits are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this claim. The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


